t c memo united_states tax_court joel rappaport petitioner v commissioner of internal revenue respondent docket no filed date martin a stoll for petitioner willie fortenberry jr for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax for failure_to_file under sec_6651 in the section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amount of dollar_figure for failure_to_pay_tax under sec_6651 in the amount of dollar_figure and for failure to pay estimated_tax under sec_6654 in the amount of dollar_figure less than a month before trial petitioner submitted an income_tax return for to respondent in which he reported more income than respondent had determined and deducted expenses that flowed through to his return from two s_corporations respondent asserted in an amendment to answer filed days before trial that petitioner’s deficiency for is dollar_figure and that he is liable for additions to tax of dollar_figure under sec_6651 and dollar_figure under sec_6654 after concessions the issues for decision are whether petitioner may deduct a greater amount of expenses flowing through to him from his s_corporations than respondent allowed we hold that he may not whether petitioner is liable for the addition_to_tax for failure to timely file hi sec_2001 return under sec_6651 we hold that he is findings_of_fact some of the facts have been stipulated and are so found among other concessions petitioner concedes he is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 and respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 a petitioner petitioner lived in florida when he filed the petition petitioner graduated from new york university and received a master’s degree from a second institution he is a certified_public_accountant c p a and practices in florida and new york he had specialized in taxation for about years he represented taxpayers before the internal_revenue_service irs during b petitioner’s businesse sec_1 joel rappaport co and rappaport steele co petitioner is the sole owner and president of joel rappaport co p a jrc a florida corporation and rappaport steele co p c rsc a new york corporation jrc and rsc performed tax_accounting and return preparation services petitioner performed services for jrc in he received dollar_figure per year in wages from jrc in april of each year from to petitioner signed annual reports for jrc and filed them with the secretary of state of florida jrc timely filed employment_tax returns for petitioner signed those returns rsc provided tax and accounting services rsc was profitable in in john glasner and bob steele steele were rsc employees who provided accounting services and prepared tax returns for rsc clients steele represented clients before the irs during those years rsc timely filed employment_tax returns for petitioner signed all of those employment_tax returns rsc paid jrc dollar_figure for services that petitioner performed in consulting for business inc petitioner’s wife and two children owned a business called consulting for business inc cfb cfb provides marketing activities eg direct mail services to jrc and rsc petitioner has been president of cfb since its inception around c petitioner’s illness in date petitioner sought treatment at the mayo clinic for pain in his left leg and his back the pain worsened in date he had difficulty walking in date petitioner was soon diagnosed with multiple myeloma which he was told is an incurable blood disorder he received radiation therapy times over a 45-day period beginning in date petitioner changed medications several times because he had adverse reactions from date to date the medication affected petitioner’s personality and caused petitioner to have difficulty sleeping bending walking and traveling apparently petitioner was not a shareholder of cfb exh 18-p general ledger for consultants for business inc refers to petitioner’s wife but not petitioner as a cfb shareholder from july through date petitioner reduced the amount of his business travel and primarily worked from home petitioner used video conferencing to reduce stress and the need to travel he worked an average of about hours per week from september to date about hours per week from date to date about to hours per week from date to date about hours per week from march to date and about hours per week after date petitioner’s income was fairly stable throughout as of the date of trial no one associated with jrc or rsc knew about petitioner’s illness d income_tax return sec_1 petitioner’s tax_return for stan hester hester a jrc employee prepared petitioner’s form_1040 u s individual_income_tax_return for jrc employed hester in and until date petitioner signed his federal_income_tax return for on date and untimely filed it on a date not stated in the record petitioner reported in that return that he had received wages of dollar_figure from jrc jrc’s and rsc’s forms 1120s for on date petitioner filed forms 1120s u s income_tax return for an s_corporation for for jrc and rsc petitioner’s tax returns for on a date not stated in the record petitioner received an extension to file hi sec_2001 return on or before date petitioner did not file income_tax returns for tax years e notice_of_deficiency for petitioner’s tax_year and the pleadings in this case respondent determined a deficiency in petitioner’s income_tax for on the basis of information reported by third parties respondent mailed the notice_of_deficiency to petitioner on date petitioner had not filed an individual_income_tax_return for at that time petitioner filed a petition in which he contends that he is entitled to deduct certain expenses petitioner faxed a form_1040 for to respondent’s appeals_office less than a month before the trial of this case he reported income of dollar_figure which included amounts not previously reported to respondent by third-party payers the dollar_figure consisted of dollar_figure of wages paid_by jrc dollar_figure of interest dollar_figure of dividends dollar_figure of capital_gains and dollar_figure from rent on his form_1040 for petitioner deducted the following expenses that flowed through to him from jrc and rsc jrc rsc rent marketing professional fees auto rental and expenses total rent new york apartment tax lodging professional fees transportation travel marketing management staff and administration interest total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent asked petitioner to substantiate the deductions that flowed through from jrc and rsc to his delinquent form_1040 for petitioner did not do so respondent filed an amendment to answer in it respondent asserts that petitioner’ sec_2001 deficiency and additions to tax were larger than respondent had determined in the notice_of_deficiency on the basis of the amount of income first reported to respondent in the form_1040 petitioner had faxed to respondent respondent also asserted in the answer that although requested to do so by respondent petitioner did not provide documents substantiating any deductions for opinion a whether petitioner may deduct various expenses that cfb paid for him in petitioner contends that he may deduct mortgage interest under sec_163 real_estate tax under sec_164 and condominium fees under sec_162 paid for him by cfb in we disagree petitioner may not deduct these items because they were paid_by cfb not petitioner see 275_f2d_823 4th cir affg tcmemo_1958_176 119_f2d_717 9th cir 39_tc_553 budner v commissioner tcmemo_1984_542 petitioner disagrees and contends he can deduct cfb’s payments because they were loans to him which because of the obligation to repay the loans were constructively paid_by him we disagree petitioner introduced in evidence some pages from cfb’s general ledger for that show that cfb routinely paid petitioner’s personal expenses the balance_sheet on cfb’s form_1120s for states that these payments were loans to petitioner however neither those pages nor any other evidence show that petitioner is obligated to repay cfb thus petitioner has not shown that cfb’s payments on his behalf were loans to him petitioner contends that budner v commissioner supra on which respondent relies is distinguishable on two grounds first in budner we held that a taxpayer partner may not deduct payments by a third party a partnership unless there is an arrangement for charging the partner we found that there was no such arrangement in budner petitioner contends that cfb’s payment of his expenses was a loan to him unlike the circumstances in budner we disagree because petitioner has not shown that he was obligated to repay cfb second in budner we found no evidence that the expenses the partnership paid for the taxpayer had not been deducted at the partnership level and thus the expenses at issue could have been improperly deducted twice id petitioner testified and contends that cfb did not deduct the expenses it paid that are at issue in this case we disagree petitioner is an experienced c p a who should have known that he is required to keep and produce records to substantiate his claims see sec_6001 he did not offer cfb returns in evidence he did not corroborate his testimony or explain how he knew that cfb did not deduct those items petitioner’s attempt to distinguish budner is without merit we conclude that petitioner may not deduct mortgage interest real_estate tax and condominium fees that cfb paid in b whether items deducted on the forms 1120s for for jrc and rsc flow through to petitioner’s individual tax_return background jrc and rsc delinquently filed their forms 1120s for and petitioner delinquently submitted his form_1040 for in his form_1040 petitioner reported flow-through expenses from jrc and rsc respondent disregarded those expenses in the amended answer because petitioner did not respond to respondent’s request to substantiate them after trial this court gave petitioner months to provide respondent with substantiation of the flow- through items petitioner failed to do so burden_of_proof petitioner filed a motion to shift the burden_of_proof to respondent months after the deadline for providing the additional substantiation petitioner contends that respondent bears the burden of proving the increased deficiency respondent asserted in the amendment to answer petitioner contends that respondent bears the burden_of_proof under rule a because the denial of deductions is a new_matter which if sustained would increase the deficiency we disagree respondent did not allow petitioner any deductions for in the notice_of_deficiency the answer or the amendment to petitioner concedes he is taxable on the increased income reported on his form_1040 for thus the burden_of_proof does not affect whether he is taxable on those amounts answer petitioner claimed deductions in his form_1040 for which he submitted after respondent filed the amendment to answer thus petitioner not respondent changed positions belatedly petitioner’s assertion that respondent bears the burden of disproving his belatedly claimed deductions is untenable those deductions are not new_matter under rule a see 99_fedappx_343 2d cir affg tcmemo_2003_135 widemon v commissioner tcmemo_2004_162 petitioner points out that the commissioner asserted new_matter in 124_tc_16 and 112_tc_183 those cases are distinguishable because the taxpayers in those cases did not file returns after the notices of deficiency were issued petitioner contends that respondent knew or should have known about the expenses of jrc and rsc which flowed through to petitioner because respondent had the forms 1120s and schedules k-1 shareholder’s share of income credits deductions etc for jrc and rsc more than months before respondent issued the notice_of_deficiency we disagree respondent could not have disallowed petitioner’s deduction of the flow-through items when respondent issued the notice_of_deficiency because petitioner had not yet deducted them petitioner also contends that the fact that respondent had jrc and rsc forms 1120s and schedules k-1 for when respondent issued the notice_of_deficiency causes the notice_of_deficiency to be inadequate under sec_7522 petitioner gives no reason to support that contention we conclude that petitioner’s reliance on sec_7522 is misplaced conclusion we conclude that petitioner bears the burden of proving he is entitled to deductions he claimed on his late return and that he has not carried that burden thus he may not deduct expenses that flowed through from jrc and rsc in c whether petitioner is liable for the addition_to_tax for failure to timely file hi sec_2001 return burden of production sec_7491 places on the commissioner the burden of producing evidence that a taxpayer is liable for an addition_to_tax or penalty respondent has met the burden of production under sec_7491 with respect to the addition_to_tax for failure to timely file a return under sec_6651 by showing that petitioner filed hi sec_2001 return on date whether petitioner had reasonable_cause for failure to timely file hi sec_2001 return once the commissioner meets the burden of production the taxpayer must in order to not be found liable for the addition_to_tax produce evidence that the commissioner’s determination is incorrect eg that the failure was due to reasonable_cause and not willful neglect 469_us_241 116_tc_438 h conf rept pincite 1998_3_cb_747 reasonable_cause may exist if the taxpayer exercised ordinary business care and prudence but nevertheless could not file the return when due united_states v boyle supra pincite 93_tc_462 petitioner contends that his illness was reasonable_cause for failure to timely file hi sec_2001 return we disagree a taxpayer’s disability may constitute reasonable_cause for failure_to_file returns united_states v boyle supra pincite n however a taxpayer does not have reasonable_cause for failing to file tax returns if he or she was performing normal business operations see paradiso v commissioner tcmemo_2005_187 kemmerer v commissioner tcmemo_1993_394 bear v commissioner tcmemo_1992_690 affd 19_f3d_26 9th cir bloch v commissioner tcmemo_1992_1 petitioner operated jrc and rsc in and through the date of trial he continued to work on a reduced schedule after his illness was diagnosed he operated successful tax and accounting practices in new york and florida from through he also represented clients before the irs traveled between his offices in florida and new york signed all of jrc’s timely filed employment_tax returns for signed and filed annual reports with the state of florida for his florida corporation and received wages from jrc of dollar_figure per year for his work in and petitioner testified that he had not prepared his or any taxpayers’ returns in more than years and that he had others at jrc and rsc prepare them petitioner does not explain why someone at jrc or rsc did not prepare hi sec_2001 return hester prepared petitioner’s return and apparently was available to prepare and timely file petitioner’ sec_2001 return petitioner contends that united_states v isaac aftr 2d ustc par big_number e d ky affd without published opinion 968_f2d_1216 6th cir is virtually on ‘all fours’ with petitioner’s situation and thus controls here we disagree in issac the district_court found that the taxpayer could not function during the years for which the commissioner contended he should have filed his income_tax returns petitioner continued to function during the time at issue here we conclude that petitioner lacked reasonable_cause for his failure_to_file a return for to reflect concessions and the foregoing an appropriate order will be issued and decision will be entered under rule
